So Oo AN DBD On &— W NO =

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JESSE PLASOLA, Case No. CV 19-5592 JAK (PVC)
Plaintiff,

Vv. JUDGMENT
STATE OF CALIFORNIA, et al.,
Defendants.

 

 

Pursuant to the Court’s Order Accepting Findings, Conclusions and Recommendations of

United States Magistrate Judge,

IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with prejudice
as to the federal claims against the State of California and Roger Hubbard, and without prejudice,

but without leave to amend, as to the state law claims, if any, against Hubbard.

DATED: February 11, 2020

Ohm noe

~Jdbn A. Kronstadt
United States District Judge

 
